DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               SUFI PERFORMANCE UNLIMITED, INC.,
                    and GLORIA ST. GERMAINE,
                           Appellants,

                                    v.

                   SHADOWWOOD SQUARE, LTD.,
                          Appellee.

                              No. 4D21-2475

                              [June 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No. 50-2020-
CA-010635-XXXX-MB.

  Neil Bryan Tygar of Neil Bryan Tygar, P.A., Delray Beach, for appellants.

   Ricardo A. Reyes and Sacha A. Boegem of Tobin & Reyes, P.A., Boca
Raton, for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.